Citation Nr: 0719208	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-25 310A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1994 and from April to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The claims folder was subsequently 
transferred to the Winston-Salem, North Carolina, RO.

In April 2006, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the RO has established the veteran's 
entitlement to basic eligibility for Chapter 30 educational 
benefits and has assigned a delimitating date of January 13, 
2004, i.e., 10 years following his release from his first 
period of active duty.  

In support of his claim for an extension of the delimitating 
date for Chapter 30 educational benefits, the veteran points 
out that he had a second period of active service of more 
than 90 days.  As such, he maintains that he should be 
entitled to a second ten-year period of basic eligibility for 
Chapter 30 educational benefits.  Alternatively, he contends 
that his second period of active service should extend his 
initial entitlement period since he was on active duty during 
a portion of that period.  

During the course of this appeal, the RO has considered 
whether the veteran is entitled to VA education benefits 
based on his first period of active duty, as well as due to 
his service in the Air Force Reserves.  The Board notes, 
however, that the veteran has specifically indicated that he 
is not seeking education benefits under Chapter 1606 of Title 
10, United States Code, based on his service in the Reserves.  
Instead, as discussed above, he seeks entitlement to these 
benefits based on his two periods of active duty.

Because a DD Form 214 for the veteran's second period of 
active duty was not associated with the claims folder until 
the April 2006 Board hearing, to date, the RO has not taken 
into account the veteran's latter period of active duty 
service.  At that proceeding, he submitted a copy of that DD 
Form 214 showing that he served on active duty from April 25 
to August 2, 2002, a period of more than 90 days.  

VA law and regulation provides a ten-year time limitation for 
Chapter 30 educational assistance benefits.  The time 
limitation begins to run on the date of the veteran's last 
discharge or release from a period of active duty of ninety 
days or more of continuous service.  38 U.S.C.A. § 3031 (West 
2002); 38 C.F.R. § 21.7050 (2006).  Here, the veteran's 
second period of service was for more than 90 days.  Further, 
38 C.F.R. § 21.7050(a)(i) states that VA will not provide 
basic educational assistance to a veteran or service member 
beyond 10 years from the later of the date of the veteran's 
last discharge or release from a period of active duty of 90 
days or more of continuous service.  Thus, the Board finds 
that the RO must readjudicate this claim in light of the 
newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should consider the evidence 
received at the April 2006 Board 
hearing, to specifically include the 
veteran's DD Form 214 for his second 
period of active duty of more than 90 
days.  Then, the RO should readjudicate 
the veteran's claim.  In doing so, the 
RO must specifically consider 38 C.F.R. 
§ 21.7050(a)(i).  

2.	If the benefit sought on appeal is not 
granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide them an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


